



Exhibit 10.2


FIRST AMENDMENT TO
CREDIT AND GUARANTY AGREEMENT
This FIRST AMENDMENT TO CREDIT AND GUARANTY AGREEMENT, dated as of February 27,
2017 (this “Amendment”) by and among Black Knight InfoServ, LLC, a Delaware
limited liability company, as the borrower (the “Borrower”), and JPMorgan Chase
Bank, N.A. (“JPM”), as administrative agent (in such capacity, the
“Administrative Agent”) and on behalf of the Consenting Lenders (as defined
below) pursuant to Section 11.01 of the Credit Agreement referred to below.
Capitalized terms not otherwise defined in this Amendment have the same meanings
as specified in the Credit Agreement referred to below, as amended by this
Amendment.
RECITALS
WHEREAS, the Borrower, Black Knight Financial Services, LLC, a Delaware limited
liability company, the subsidiaries of the Borrower party thereto, as
guarantors, the several Lenders from time to time party thereto and the
Administrative Agent, have entered into that certain Credit and Guaranty
Agreement, dated as of May 27, 2015 (together with all exhibits and schedules
attached thereto, as amended, restated, amended and restated, supplemented or
otherwise modified prior to the date hereof, the “Credit Agreement”);
WHEREAS, the Borrower, the Consenting Lenders and the Administrative Agent have
agreed to amend the Credit Agreement as hereinafter set forth;
WHEREAS, each Term B Lender under the Credit Agreement immediately prior to the
First Amendment Effective Date (collectively, the “Existing Term B Lenders”)
that executes and delivers a consent to this Amendment in the form of the “Term
B Lender Consent” attached hereto as Annex I (each, a “Term B Lender Consent”)
and selects Option A thereunder (the “Continuing Term B Lenders”) thereby agrees
to the terms and conditions of this Amendment;
WHEREAS, each Existing Term B Lender that executes and delivers a Term B Lender
Consent and selects Option B thereunder (the “Non-Continuing Term B Lenders”
and, together with the Continuing Term B Lenders, the “Consenting Term B
Lenders”) thereby agrees to the terms and conditions of this Amendment and
agrees that it shall execute, or shall be deemed to have executed, a counterpart
of the Master Assignment and Assumption Agreement substantially in the form
attached hereto as Annex III (a “Master Assignment”) and shall in accordance
therewith sell and assign all of its existing Term B Loans to JPM as assignee
(in such capacity, the “Replacement Lender”) as specified in the applicable
Master Assignment, as further set forth in this Amendment;
WHEREAS, each Existing Term B Lender that fails to execute and return a Term B
Lender Consent by 5:00 p.m. (New York City time), on February 16, 2017 (the
“Consent Deadline”) (each, a “Non-Consenting Term B Lender”) shall, in
accordance with Section 11.01(f) of the Credit Agreement, sell and assign (or be
deemed to sell and assign), all of its interests, rights and obligations under
the Credit Agreement and the related Loan Documents in respect of its existing
Term B Loans to the Replacement Lender, which shall assume such interests,
rights and obligations as specified in the Master Assignment, as further set
forth in this Amendment;
WHEREAS, each Term A Lender and Revolving Credit Lender that executes and
delivers a consent to this Amendment in the form of the “RC/TLA Lender Consent”
attached hereto as Annex II (each, a “RC/TLA Lender Consent” and together with
the Term B Lender Consents, the “Lender Consents”) thereby agrees to the terms
and conditions of this Amendment (the “Consenting RC/TLA Lenders” and together
with the Consenting Term B Lenders, the “Consenting Lenders”);
NOW, THEREFORE, in consideration of the covenants and agreements contained
herein, as well as other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:




--------------------------------------------------------------------------------





SECTION 1.    Amendments to Credit Agreement. The Credit Agreement is, effective
as of the First Amendment Effective Date (as defined below), and subject to the
satisfaction (or waiver) of the conditions precedent set forth in Section 3
below, hereby amended as follows:
(a)    Definitions. Section 1.01 of the Credit Agreement is hereby amended by
adding the following new definitions thereto in proper alphabetical order:
“First Amendment” means that certain First Amendment to Credit and Guaranty
Agreement, dated as of the First Amendment Effective Date among the Borrower and
the Administrative Agent.
“First Amendment Effective Date” means February 27, 2017.
“Permitted Spin-Off Transaction” means (i) the dividend or other distribution of
the Equity Interests of Parent (and/or the Equity Interests of any parent entity
that holds, directly or indirectly, the Equity Interests of Parent) to the
beneficial owners of the Borrower (which, for purposes of this definition shall
be deemed to include the then existing shareholders of FNF) and (ii) any
corporate restructurings, reorganizations and other transactions completed in
connection with the foregoing or otherwise reasonably necessary to effectuate
any of the foregoing (including, without limitation, the subsequent merger of
Parent with a subsidiary of a newly formed public holding company (“PublicCo”),
as a result of which the current holders of Parent Class A common stock will
receive an equivalent number of shares of PublicCo common stock and Parent will
survive as a subsidiary of PublicCo), it being understood and agreed that after
giving effect to the transactions contemplated by clauses (i) and (ii) above,
Parent shall continue to be the sole managing member of Holdings (or, if
applicable, Successor Holdings) and Holdings (or, if applicable, Successor
Holdings) shall continue to directly own and control 100% of the equity
interests in the Borrower.
(b)    Applicable Margin.
(i)    Clause (b) of the definition of “Applicable Margin” in Section 1.01 of
the Credit Agreement is hereby amended and restated in its entirety as follows:
(b)    with respect to any Term B Loans, the following percentage per annum:
Term B Loans
Eurodollar Rate
Base Rate
2.25%
1.25%

(ii)    The last paragraph of the definition of “Applicable Margin” in Section
1.01 of the Credit Agreement is hereby amended to delete the following
parenthetical therein: “(or, with respect to Term B Loans, Pricing Level 2)”.
(c)    Change of Control. The definition of “Change of Control” in Section 1.01
of the Credit Agreement is hereby amended by adding the following sentence at
the end thereof:
Notwithstanding the foregoing, no Permitted Spin-Off Transaction shall
constitute a “Change of Control”.
(d)    Prepayment Premium. Section 2.06(a)(vi) of the Credit Agreement is hereby
amended by deleting “Closing Date” and inserting “First Amendment Effective
Date” in place thereof.
(e)    Confidentiality. Section 11.09 of the Credit Agreement is hereby amended
by adding the following proviso at the end of clause (e) thereof: “provided that
notwithstanding anything to the contrary in this Section 11.09, any Agent or any
Lender may disclose the list of Disqualified Institutions (as set forth in
Schedule 1.01C and as supplemented from time to time (the “Disqualified
Institution List”)) to any prospective assignee, participant or




--------------------------------------------------------------------------------





counterparty who is not (i) identified on the Disqualified Institution List
(each such person, an “Identified Disqualified Institution”) or (ii) clearly
identifiable as an Affiliate of an Identified Disqualified Institution solely on
the similarity of its name to such Identified Disqualified Institution for the
purpose of such prospective assignee, participant or counterparty representing
and warranting to the such Agent or such Lender that such prospective assignee,
participant or counterparty is not a Disqualified Institution.”
SECTION 2.    Continuation of Existing Term B Loans; Non-Consenting Term B
Lenders; Other Terms and Agreements.
(a)    Continuing Lenders. Each Consenting Term B Lender hereby consents and
agrees to this Amendment.
(b)    Non-Continuing Term B Lenders. Each Non-Continuing Term B Lender hereby
consents and agrees (subject to the effectiveness of the assignment referred to
in the following clause (ii)) to (i) this Amendment and (ii) sell and assign the
entire principal amount of its existing Term B Loans to the Replacement Lender
via an assignment on the First Amendment Effective Date pursuant to the Master
Assignment. By executing a Term B Lender Consent and selecting Option B, each
Non-Continuing Term B Lender shall be deemed to have executed a counterpart to
the Master Assignment to give effect, solely upon the consent and acceptance by
the Replacement Lender, to the assignment described in the immediately preceding
sentence.
(c)    Non-Consenting Term B Lenders. The Borrower hereby gives notice to each
Non-Consenting Term B Lender that, upon receipt of Lender Consents from Lenders
holding more than 50% of the sum of the (x) Total Outstandings immediately prior
to the First Amendment Effective Date and (y) aggregate unused Revolving Credit
Commitments immediately prior to the First Amendment Effective Date, if such
Non-Consenting Term B Lender has not executed and delivered a Term B Lender
Consent on or prior to the Consent Deadline, such Non-Consenting Term B Lender
shall, pursuant to Section 11.01(f) of the Credit Agreement, execute or be
deemed to have executed a counterpart of the Master Assignment and shall in
accordance therewith sell and assign its Term B Loans to the Replacement Lender
as specified in the Master Assignment. Pursuant to the Master Assignment, each
Non-Consenting Term B Lender shall sell and assign the entire outstanding
principal amount of its Term B Loans as set forth in Schedule I to the Master
Assignment, as such Schedule is completed by the Administrative Agent on or
prior to the First Amendment Effective Date, to the Replacement Lender under
such Master Assignment, solely upon the consent and acceptance by the
Replacement Lender. The Replacement Lender shall be deemed to have consented to
this Amendment with respect to such purchased Term Loans at the time of such
assignment.
SECTION 3.    Conditions of Effectiveness. The effectiveness of this Amendment
(including the amendments contained in Section 1 and agreements contained in
Section 2) are subject to the satisfaction (or waiver) of the following
conditions (the date of satisfaction of such conditions being referred to herein
as the “First Amendment Effective Date”):
(a)    this Amendment shall have been duly executed by the Borrower and the
Administrative Agent (which may include a copy transmitted by facsimile or other
electronic method), and delivered to the Administrative Agent, and the
Administrative Agent shall have received Lender Consents from Lenders holding
more than 50% of the sum of the (x) Total Outstandings immediately prior to the
First Amendment Effective Date and (y) aggregate unused Revolving Credit
Commitments immediately prior to the First Amendment Effective Date;
(b)    the Administrative Agent shall have received:
(i)    a certificate signed by a Responsible Officer of the Borrower, in form
and substance reasonably satisfactory to the Administrative Agent, certifying
(A) as to the satisfaction of the conditions set forth in paragraphs (c) and (d)
of this Section 3 and (B)(I) each of the certificate of formation and the
limited liability company agreement of the Borrower either (x) has not been
amended since the Closing Date or (y) is attached as an exhibit to such
certificate and that such documents or agreements have not been amended (except
as otherwise attached to such certificate and certified therein as being the
only amendments thereto as of such date), (II)(x) the written consents of the
Borrower’s governing body authorizing the execution, delivery,




--------------------------------------------------------------------------------





performance of, and amendments to, the Credit Agreement have not been modified,
rescinded or amended since the Closing Date and are in full force and effect on
the First Amendment Effective Date without amendment, modification or
rescission, and (III) as to the incumbency and genuineness of the signature of
the officers or other authorized signatories of the Borrower, executing this
Amendment;
(ii)    a certificate as of a recent date of the good standing of the Borrower
under the laws of its jurisdiction of organization from the relevant authority
of its jurisdiction of organization; and
(iii)    all documentation and other information from each Loan Party reasonably
requested by the Administrative Agent (on behalf of any Lender as of the First
Amendment Effective Date) in writing at least three Business Days in advance of
the First Amendment Effective Date, which documentation or other information is
required by regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including the USA PATRIOT Act;
(c)    no Default or Event of Default has occurred and is continuing both before
and immediately after giving effect to the transactions contemplated hereby;
(d)    the representations and warranties of the Borrower set forth in Section 4
of this Amendment are true and correct;
(e)    all fees and expenses required to be paid by (or on behalf of) the
Borrower to the Administrative Agent (including pursuant to Section 11.04 of the
Credit Agreement), any arranger pursuant to any written agreement with the
Borrower and the Lenders on or before the First Amendment Effective Date shall
have been paid in full in cash (and in the case of expenses, to the extent
invoiced at least three Business Days prior to the First Amendment Effective
Date);
(f)    The Replacement Lender shall have executed and delivered the Master
Assignment contemplated by Section 2 above and all conditions to the
consummation of the assignments in accordance with Section 2 above shall have
been satisfied and such assignments shall have been consummated;
(g)    The Borrower shall have, substantially concurrently with the
effectiveness of this Amendment, paid to each Non-Continuing Term B Lender and
each Non-Consenting Term B Lender all accrued and unpaid interest and fees and
other amounts payable to such Lender under any Loan Document with respect to the
Term B Loans assigned by such Lender under Section 2 above (other than principal
paid to such Lender under Section 2 above), if any, then due and owing to such
Lender under the Credit Agreement and the other Loan Documents (immediately
prior to the effectiveness of this Amendment); and
(h)    the Administrative Agent shall have received payment from or on behalf of
the Borrower for the account of each Continuing Lender and the Replacement
Lender, of a consent fee for each such Lender in an amount equal to 0.25% of the
aggregate principal amount of the Term B Loans of such Lender as of the First
Amendment Effective Date.
SECTION 4.    Representations and Warranties. To induce the other parties hereto
to enter into this Amendment, the Borrower represents and warrants to each of
the Lenders and the Administrative Agent that, as of the First Amendment
Effective Date:
(a)    this Amendment has been duly executed and delivered by the Borrower and
the Credit Agreement, as amended by this Amendment, constitutes a legal, valid
and binding obligation of the Borrower, enforceable against the Borrower in
accordance with its terms, except as such enforceability may be limited by
bankruptcy insolvency, reorganization, receivership, moratorium or other Laws
affecting creditors’ rights generally and by general principles of equity;




--------------------------------------------------------------------------------





(b)    the representations and warranties of the Loan Parties set forth in
Article 5 of the Credit Agreement (as amended by this Amendment) and the other
Loan Documents are true and correct in all material respects (except that any
representation and warranty that is qualified as to “materiality” or “Material
Adverse Effect” shall be true and correct in all respects as so qualified) on
and as of the First Amendment Effective Date (immediately after giving effect to
this Amendment), except to the extent that such representations and warranties
specifically refer to an earlier date or specified period, in which case they
shall be true and correct in all material respects as of such earlier date or
for such specified period; and
(c)    after giving effect to this Amendment and the transactions contemplated
hereby, no Default or Event of Default has occurred and is continuing.
SECTION 5.    Borrower’s Consent. For purposes of Section 11.07 of the Credit
Agreement, the Borrower hereby consents to any assignee of the Replacement
Lender (in each case otherwise being an Eligible Assignee) becoming a Term B
Lender in connection with the syndication of the Term B Loans acquired by the
Replacement Lender pursuant to Section 2, to the extent the inclusion of such
assignee in the syndicate has been disclosed in writing to and agreed by the
Borrower prior to the First Amendment Effective Date.
SECTION 6.    Effects on Loan Documents.    Except as specifically amended
herein or contemplated hereby, all Loan Documents shall continue to be in full
force and effect and are hereby in all respects ratified and confirmed. The
execution, delivery and effectiveness of this Amendment shall not operate as a
waiver of any right, power or remedy of any Lender or the Administrative Agent
under any of the Loan Documents, nor constitute a waiver of any provision of the
Loan Documents or in any way limit, impair or otherwise affect the rights and
remedies of the Lenders or the Administrative Agent under the Loan Documents.
The Borrower acknowledges and agrees that, on and after the First Amendment
Effective Date, this Amendment shall constitute a Loan Document for all purposes
of the Amended Credit Agreement. On and after the First Amendment Effective
Date, each reference in the Amended Credit Agreement to “this Agreement”,
“hereunder”, “hereof”, “herein” or words of like import referring to the Credit
Agreement, and each reference in the other Loan Documents to “Credit Agreement”,
“thereunder”, “thereof” or words of like import referring to the Credit
Agreement shall mean and be a reference to the Credit Agreement as amended by
this Amendment, and this Amendment and the Credit Agreement as amended by this
Amendment shall be read together and construed as a single instrument. Nothing
herein shall be deemed to entitle the Borrower to a further consent to, or a
further waiver, amendment, modification or other change of, any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement as amended by this Amendment or any other Loan Document in similar or
different circumstances.
SECTION 7.    Indemnification. The Borrower hereby confirms that the
indemnification provisions set forth in Section 11.05 of the Credit Agreement as
amended by this Amendment shall apply to this Amendment and the transactions
contemplated hereby.
SECTION 8.    Amendments; Execution in Counterparts; Severability.
(a)    This Amendment may not be amended nor may any provision hereof be waived
except pursuant to Section 11.01 of the Credit Agreement; and
(b)    If any provision of this Amendment is held to be illegal, invalid or
unenforceable, the legality, validity and enforceability of the remaining
provisions of this Amendment shall not be affected or impaired thereby. The
invalidity of a provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.
SECTION 9.    Governing Law; Waiver of Jury Trial; Jurisdiction. THIS AMENDMENT
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
NEW YORK. The provisions of Sections 11.16(b) and 11.17 of the Credit Agreement
as amended by this Amendment are incorporated herein by reference, mutatis
mutandis.




--------------------------------------------------------------------------------





SECTION 10.    Headings. Section headings in this Amendment are included herein
for convenience of reference only, are not part of this Amendment and are not to
affect the construction of, or to be taken into consideration in interpreting,
this Amendment.
SECTION 11.    Counterparts. This Amendment may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery by telecopier of
an executed counterpart of a signature page to this Amendment shall be effective
as delivery of an original executed counterpart of this Amendment.
[Remainder of page intentionally left blank.]




--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective proper and duly authorized officers
as of the day and year first above written.
 
 
 
 
 
 
BLACK KNIGHT INFOSERV, LLC, as the Borrower
 
By:  
/s/ Michael L. Gravelle
 
 
 
Name:  
Michael L. Gravelle
 
 
 
Title:  
Executive Vice President, General Counsel and Corporate Secretary
 



 
 
 
 
 
 
JPMORGAN CHASE BANK, N.A., as Administrative Agent
 
By:  
/s/ Bruce S. Borden
 
 
 
Name:  
Bruce S. Borden
 
 
 
Title:  
Executive Director
 





--------------------------------------------------------------------------------





ANNEX I


TERM B LENDER CONSENT TO
AMENDMENT TO CREDIT AGREEMENT






 
 
 
 
 
 
[NAME OF TERM B LENDER], as a Term B Lender
 
By:  
 
 
 
 
Name:  
 
 
 
 
Title:  
 
 

 
 
 
 
 
 
[For Term B Lenders requiring a second signature block]
 
By:  
 
 
 
 
Name:  
 
 
 
 
Title:  
 
 





PROCEDURE FOR TERM B LENDERS:


The above-named Term B Lender elects to:


OPTION A – CONSENT TO AMENDMENT AND CONTINUATION OF EXISTING TERM B LOANS:
Consent and agree to this Amendment and continue as a Term B Lender under the
Credit Agreement after giving effect to the Amendment.
OPTION B – CONSENT TO AMENDMENT AND NON-CONTINUATION OF EXISTING TERM B LOANS:
Consent to the Amendment and agree to sell all of its existing Term B Loans to
the Replacement Lender pursuant to the Master Assignment.




--------------------------------------------------------------------------------





ANNEX II


RC/TLA LENDER CONSENT TO
AMENDMENT TO CREDIT AGREEMENT




 
 
 
 
 
 
[NAME OF RC/TLA LENDER], as a Lender


 
 
By:  
 
 
 
 
Name:  
 
 
 
 
Title:  
 
 

 
 
 
 
 
 
[For RC/TLA Lenders requiring a second signature block]


 
By:  
 
 
 
 
Name:  
 
 
 
 
Title:  
 
 





The above-named RC/TLA Lender elects to consent and agree to this Amendment.






--------------------------------------------------------------------------------





ANNEX III


FORM OF MASTER ASSIGNMENT AND ASSUMPTION AGREEMENT
FOR CREDIT AGREEMENT


This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between each
Assignor identified in item 1 below (each, an “Assignor”) and JPMorgan Chase
Bank, N.A. (the “Assignee”). It is understood and agreed that the rights and
obligations of the Assignors hereunder are several and not joint. Capitalized
terms used but not defined herein shall have the meanings given to them in the
Credit Agreement identified below (the “Credit Agreement”), receipt of a copy of
which is hereby acknowledged by the Assignee. The Standard Terms and Conditions
set forth in Annex 1 attached hereto are hereby agreed to and incorporated
herein by reference and made a part of this Assignment and Assumption as if set
forth herein in full.
For an agreed consideration, each Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the respective Assignors, subject to and in accordance with the Standard Terms
and Conditions as set forth in Annex 1 hereto and the Credit Agreement, as of
the Effective Date inserted by the Administrative Agent as contemplated below
(i) all of the respective Assignors’ rights and obligations in their respective
capacities as Lenders under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the respective Assignors under the respective facilities
identified below and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
respective Assignors (in their respective capacities as Lenders) against any
Person, whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause (i)
above (the rights and obligations sold and assigned by any Assignor to the
Assignee pursuant to clauses (i) and (ii) above being referred to herein
collectively as an “Assigned Interest”). Each such sale and assignment is
without recourse to any Assignor and, except as expressly provided in this
Assignment and Assumption, without representation or warranty by any Assignor.
By purchasing the Assigned Interest, the Assignee agrees that, for purposes of
that certain First Amendment to Credit and Guaranty Agreement dated as of
February 27, 2017 (the “Amendment”), by and among the Borrower and the
Administrative Agent, it shall be deemed to have consented and agreed to the
Amendment.
1.
Assignors:    Each person identified in the column entitled “Assignor” in the
table set out in Section 6 below.

2.
Assignee:    JPMorgan Chase Bank, N.A.

3.
Borrower:    Black Knight InfoServ, LLC

4.
Administrative Agent:    JPMORGAN CHASE BANK, N.A., as the administrative agent
under the Credit Agreement

5.
Credit Agreement:    The Credit and Guaranty Agreement dated as of May 27, 2015
(as amended, restated, amended and restated, extended, supplemented or otherwise
modified in writing from time to time; unless otherwise defined herein the terms
defined therein being used herein as therein defined), among Black Knight
InfoServ, LLC, a Delaware limited liability company, as the Borrower, Black
Knight Financial Services, LLC, a Delaware limited liability company, as
Holdings, the Subsidiaries of the Borrower from time to time party thereto, the
Lenders from time to time party thereto, JPMorgan Chase Bank, N.A., as
Administrative Agent,





--------------------------------------------------------------------------------





Swing Line Lender and L/C Issuer, and Bank of America, N.A., as Swing Line
Lender and L/C Issuer
6.
Assigned Interest:

CUSIP Number
Assignors
Assignee
Facility Assigned
Aggregate
Amount of Term B Loans for all Lenders under such Facility
Percentage
Assigned of Term B Loans under such Facility
 
 
JPMorgan Chase Bank, N.A.
Term B Facility
 
 



Effective Date: February 27, 2017




--------------------------------------------------------------------------------







□    ASSIGNEE HAS EXAMINED THE LIST OF DISQUALIFIED INSTITUTIONS AND REPRESENTS
AND WARRANTS THAT (A) IT IS NOT IDENTIFIED ON SUCH LIST AND (B) IT IS NOT AN
AFFILIATE OF ANY INSTITUTION IDENTIFIED ON SUCH LIST.
The terms set forth in this Assignment and Assumption are hereby agreed to:


ASSIGNOR
[NAME OF ASSIGNOR]
By:
 
 
Title:
 
 

ASSIGNEE
JPMORGAN CHASE BANK, N.A.
By:
 
 
Title:
 
 











Consented to and Accepted:
JPMORGAN CHASE BANK, N.A., as
Administrative Agent
By:
 
 
Title:
 
 







Consented to:
BLACK KNIGHT INFOSERV, LLC
By:
 
 
Title:
 
 





--------------------------------------------------------------------------------





Annex 1
To Assignment and Assumption
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1. Representations and Warranties.
1.1. Assignor. Each Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the relevant Assigned Interest, (ii) such Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim,
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and (iv) the sale and assignment of the
Assigned Interest is made by this Assignment and Assumption in accordance with
the terms and conditions contained in the Credit Agreement; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents, (iii) the financial condition of the Borrower,
any of its Subsidiaries or Affiliates, or any other Person obligated in respect
of any Loan Document or (iv) the performance or observance by the Borrower, any
of its Subsidiaries or Affiliates, or any other Person of any of their
respective obligations under any Loan Document.
1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all
requirements of an Eligible Assignee under the Credit Agreement (subject to
receipt of such consents as may be required under the Credit Agreement), (iii)
from and after the Effective Date, it shall be bound by the provisions of the
Credit Agreement as a Lender thereunder and, to the extent of the relevant
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by such Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire such Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 6.01 thereof, as applicable, and such other
documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase such Assigned Interest, (vi) it has, on the basis of which it has made
such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase such
Assigned Interest, (vii) if it is a Foreign Lender, attached hereto is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by the Assignee and (viii) it has
examined the list of Disqualified Institutions and it is not (A) a Disqualified
Institution or (B) an Affiliate of a Disqualified Institution and (b) agrees
that (i) it will, independently and without reliance on the Administrative
Agent, any Assignor or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents, and
(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Loan Documents are required to be performed by it as a
Lender.
2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of each Assigned Interest (including payments of
principal, interest, fees and other amounts) to the relevant Assignor for
amounts which have accrued to but excluding the Effective Date and to the
Assignee for amounts which have accrued from and after the Effective Date. The
Assignor and the Assignee shall make all appropriate adjustments in payments by
the Administrative Agent for periods prior to the Effective Date or with respect
to the making of this assignment directly between themselves.
3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
permitted assigns. This Assignment and Assumption may be executed in any number
of counterparts, which together shall constitute one instrument. Delivery of an
executed




--------------------------------------------------------------------------------





counterpart of a signature page of this Assignment and Assumption by telecopy
shall be effective as delivery of a manually executed counterpart of this
Assignment and Assumption.
4. GOVERNING LAW. THIS ASSIGNMENT AND ASSUMPTION SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.




